United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10231
                        Conference Calendar


JOHNNY WILLIAM IRONS,

                                      Petitioner-Appellant,

versus

DAN JOSLIN, Warden,

                                      Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:05-CV-2534
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Johnny William Irons, federal prisoner # 26283-077, appeals

the dismissal without prejudice of his 28 U.S.C. § 2241 habeas

petition.   He challenged his conviction for conspiracy to

distribute 50 grams or more of crack cocaine in violation of 21

U.S.C. §§ 841(a)(1) and 846.

     Irons has not shown that the district court erred in

construing his purported § 2241 petition as an unauthorized

successive 28 U.S.C. § 2255 motion.     See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001).    Irons’s contention

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10231
                               -2-

that his claims under Blakely v. Washington, 542 U.S. 296 (2004),

and United States v. Booker, 543 U.S. 220 (2005), fall under

§ 2255’s savings clause is incorrect.     See Padilla v. United

States, 416 F.3d 424, 427 (5th Cir. 2005).    The judgment of the

district court is affirmed.   Irons is warned that the filing of

frivolous pleadings in the future will subject him to sanctions.

     AFFIRMED; SANCTION WARNING ISSUED.